Name: COMMISSION REGULATION (EEC) No 1332/93 of 28 May 1993 reducing the basic prices and buying-in prices for cauliflowers up to the end of the 1993/94 marketing year as a result of the monetary realignments of September and November 1992 and January 1993 and the overrun of the intervention threshold fixed for the 1992/93 marketing year
 Type: Regulation
 Subject Matter: prices;  plant product
 Date Published: nan

 29 . 5. 93 Official Journal of the European Communities No L 132/ 115 COMMISSION REGULATION (EEC) No 1332/93 of 28 May 1993 reducing the basic prices and buying-in prices for cauliflowers up to the end of the 1993/94 marketing year as a result of the monetary realignments of September and November 1992 and January 1993 and the overrun of the intervention threshold fixed for the 1992/93 marketing year THE COMMISSION OF THE EUROPEAN COMMUNITIES, reduced prices and amounts are to be fixed ; whereas the basic and the buying-in prices for cauliflowers up to the end of the 1993/94 marketing year have been fixed by Council Regulation (EEC) No 1289/93 (8);Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 638/93 0, and in particular Article 16b (4) thereof, Whereas Commission Regulation (EEC) No 1411 /92 0 fixes the intervention threshold for cauliflowers for the 1992/93 marketing year at 64 900 tonnes ; Having regard to Council Regulation (EEC) No 3813/92 of 28 December 1992 on the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy (3), and in particular Article 9 ( 1 ) thereof, Whereas Article 2 (2) and (3) of Council Regulation (EEC) No 1121 /89 of 27 April 1989 on the introduction of an intervention threshold for apples and cauliflowers (10), as last amended by Regulation (EEC) No , 1754/92 ("), provides that the overrun of the intervention threshold for cauliflowers, calculated on the basis of withdrawals made, pursuant to Articles 15, 15b, 19 and 19a of Regulation (EEC) No 1035/72, over a period of 12 consecutive months, is to result, for the following marketing year, in a reduction in the basic and buying-in prices of 1 % for every 20 000 tonnes by which the threshold is exceeded ; Having regard to Commission Regulation (EEC) No 3824/92 of 28 December 1992 laying down the prices and amounts fixed in ecus as a result of the monetary realignments (4), as amended by Regulation (EEC) No 784/93 0, and in particular Article 2 thereof, Whereas Article 1 of Commission Regulation (EEC) No 3820/92 of 28 December 1992 on transitional measures for the application of the agrimonetary arrange ­ ments laid down in Council Regulation (EEC) No 3813/92 0 establishes a link between the agrimone ­ tary arrangements applicable with effect from 1 January 1993 and . those applying previously ; Whereas Article 2 ( 1 ) of Regulation (EEC) No 1411 /92 provides that the overrun of the intervention threshold for cauliflowers for the 1992/93 marketing year is to be calcu ­ lated on the basis of withdrawals between 1 February 1992 and 31 January 1993 ; whereas, according to the information provided by the Member States, these with ­ drawals totalled 172 165 tonnes ; whereas am overrun of 107 265 tonnes of the intervention threshold fixed for the 1992/93 marketing year has been established by the Commission ; Whereas Regulation (EEC) No 3824/92 lays down the list of prices and amounts in the fruit and vegetables sector which are to be divided by the reducing coefficient of 1,012674, fixed by Commission Regulation (EEC) No 537/93 Q, with effect from the beginning of the 1993/94 marketing year, under the arrangements for the automatic dismantlement of negative monetary gaps ; whereas Article 2 of Regulation (EEC) No 3824/92 provides that the resulting reductions in the prices and amounts are to be specified for each sector concerned and that the Whereas in consequence of the abbve the basic and the buying-in prices for cauliflowers up to the end of the 1993/94 marketing year fixed by Regulation (EEC) No 1289/93 must be reduced by 5 % ; whereas this reduction is to be added to that resulting from the mone ­ tary realignments of September and November 1992 and January 1993 ; whereas this reduction was laid down by Commission Regulation (EEC) No 1071 /93 (12) for the first month of the marketing year ; (') OJ No L 118 , 20 . 5. 1972, p. 1 . 0 OJ No L 69, 20. 3 . 1993, p . 7. 0 OJ No L 387, 31 . 12. 1992, p. 1 . (4) OJ No L 387, 31 . 12. 1992, p. 29 . 0 OJ No L 79, 1 . 4. 1993, p. 54. (8) See page 3 of this Official Journal . O OJ No L 146, 28 . 5 . 1992, p. 67. ( 10) OJ No L 118, 29. 4. 1989, p. 21 . (") OJ No L 180, 1 . 7 . 1992, p. 23. ( ,2) OJ No L 108, 1 . 5 . 1993, p. 118 . (6) OJ No L 387, 31 . 12. 1992, p. 22. f) OJ No L 57, 10 . 3. 1993, p . 18 . No L 132/ 116 Official Journal of the European Communities 29. 5. 93 Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables, tion (EEC) No 1289/93 are hereby reduced by 6,19 % and shall be as shown in the Annex hereto. Article 2 HAS ADOPTED THIS REGULATION : Article 1 The basic and the buying-in prices for cauliflowers up to the end of the 1993/94 marketing year fixed by Regula ­ This Regulation shall enter into force on 1 June 1993 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 May 1993 . For the Commission Rene STEICHEN Member of the Commission ANNEX BASIC AND BUYING-IN PRICES 1993/94 marketing year CAULIFLOWERS For the period 1 June 1993 to 30 April 1994 (ECU/100 kg net) Basic price Buying-in price June 23,24 1 0,08 July 20,45 8,81 August 20,45 8,81 September 22,22 9,45 October 23,1 1 9,82 November 28,14 12,18 December 28,14 12,18 January 28,14 12,18 February 26,14 11,28 March 27,58 11,82 April 27,94 12,18 These prices refer to trimmed cauliflowers in quality Class I , put up in packaging. They do not include the effect of the cost of the packaging in which the product is put up.